DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 04/22/2022.
Claims 2-21 are currently pending and have been examined.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 











Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Applicant’s arguments received 04/22/2022 have been fully considered but they are not persuasive.  

With regard to the limitations of the independent claims, Applicant argues that the prior art of record fails to fully or fairly teach, “…conducting a RTB auction based on bids associated with ad networks.”  The Examiner respectfully disagrees and points to GARCIA paragraphs 0029, 0033 (Although a single advertiser system 170 is illustrated in FIG. 1, many advertiser systems 170 may interact with the social networking system 100); paragraphs 0075-0082 (Real-Time Auctions i.e. RTB).  

With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner has carefully reviewed the Applicants arguments and assertions filed on 04/22/2022.  Considering the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant and finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, online advertising.  Any rejection(s) under 35 USC § 101 are withdrawn.








Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Martinez et al. (USPGP 2014/0229237 A1) hereinafter GARCIA.

Claims 2, 13, 18:
GARCIA as shown below discloses the following limitations:
A method for processing an advertising fill request received from a mobile application during use of the mobile application by a user on a mobile device of the user, the method comprising: (see at least paragraphs 0036, 0041)
receiving, from the mobile application executing on the mobile device, a fill request to fill an advertising unit for the mobile application; (see at least paragraphs 0036, 0041)
conducting a real-time bidding (RTB) auction for filling the advertising unit based on: (see at least paragraphs 0057, 0075-0082)
a set of first bids, each first bid associated with a corresponding advertising networks of a set of advertising networks; (see at least Figures 6A, 6B, 7 as well as associated and related text; paragraphs 0020, 0029, 0033, and 0074)
a set of second bids, each second bid associated with a corresponding demand-side platform (DSP) of a set of DSPs, to identify a winning bid from the set of first bids and the set of second bids; (see at least Figures 6A, 6B, 7 as well as associated and related text; paragraphs 0033, 0039, 0040)
when the winning bid is associated with a winning DSP of the set of DSPs, transmitting an advertising impression associated with the winning DSP to the mobile device in response to the fill request. (see at least paragraphs 0032, 0033, 0036)
GARCIA does not specifically disclose all of the above limitations in a single embodiment. However, in the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GARCIA because, “Advertisers pay various online systems to present their advertisements ("ads") to users of the online systems. The advertisers often seek to present ads to users likely to be interested in their products or services and most likely to purchase the advertised products or services. Accordingly, if a user of an online system is more likely to purchase an advertised product or service, an advertiser may increase the amount paid to the online system to present the ads to that user.” (GARCIA: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 3, 14, 19:
GARCIA discloses the limitations as shown in the rejections above.  GARCIA further discloses:
transmitting, in response to receiving the fill request, a bid request to each DSP of the set of DSPs; and
receiving, in response to the transmitting the bid request to each DSP of the set of DSPs, the set of second bids from the set of DSPs.
See at least Figures 6A, 6B, 7, 9 as well as associated and related text; paragraphs 0004, 0033, 0039, 0040.

Claims 4, 15, 20:
GARCIA discloses the limitations as shown in the rejections above.  GARCIA further discloses the set of first bids and the set of second bids each include a measure of estimated publisher revenue for filling the fill request.  See at least paragraphs 0004 and 0039.





Claims 5, 6, 15, 16, 17:
GARCIA discloses the limitations as shown in the rejections above.  GARCIA further discloses:
the estimated publisher revenue includes estimated count per mile (eCPM), the conducting the RTB auction including:
ordering the set of first bids and the set of second bids from a bid with a highest eCPM to a bid with the lowest eCPM; and
identifying the bid with the highest eCPM as the winning bid.
setting the eCPM of the winning bid based on an eCPM of a bid with the second-highest eCPM.
See at least paragraphs 0032, 0033, 0036, 0063, and 0064.

Claim 7, 21:
GARCIA discloses the limitations as shown in the rejections above.  GARCIA further discloses at least one first bid of the set of first bids is not generated by its corresponding ad network.  See at least paragraph 0004.

Claim 8:
GARCIA discloses the limitations as shown in the rejections above.  GARCIA further discloses at least one first bid of the set of first bids is an estimated first bid based on historical performance of its corresponding ad network for the mobile application. See at least paragraph 0004, 0059.

Claim 9:
GARCIA discloses the limitations as shown in the rejections above.  GARCIA further discloses the mobile application is a first mobile application, and wherein at least one first bid of the set of first bids is an estimated first bid based on historical performance of its corresponding ad network for a second mobile application different from the first mobile application.  See at least paragraphs 0004, 0036, 0041, 0059.



Claims 10 and 11:
GARCIA discloses the limitations as shown in the rejections above.  GARCIA further discloses:
at least one ad network of the set of ad networks is unable to participate in the RTB auction directly, further comprising:
receiving, from the at least one ad network, a set of performance metrics associated with that ad network; and 
estimating, for that at least one ad network, a corresponding first bid, such that, by virtue of estimation of the first bid for the at least one ad network, that ad network participates in the conducting the RTB auction.
estimating, for at least one ad network of the set of ad networks, its corresponding first bid.
See at least paragraphs 0004, 0036, 0041, and 0059.

Claim 12:
GARCIA discloses the limitations as shown in the rejections above.  GARCIA further discloses the estimating is based on one or more of historical cost-per-impression (CPM) information, historical cost-per-click information, historical click-through-rate (CTR) information, or combinations thereof, associated with the at least one ad network.  See at least paragraph 0032 and 0055.







Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
DeviceAtlas.  “What is a demand-side platform (DSP) and real-time bidding (RTB)?”
(3 January 2014).  Retrieved online 01/31/2022.  https://deviceatlas.com/blog/what-is-a-demand-side-platform-dsp-and-real-time-bidding-rtb
Ad Traders. “The Real Costs of Real-Time Bidding (RTB).” (December 10th, 2009).  Retrieved online 05/31/2022.  https://www.adexchanger.com/data-driven-thinking/real-costs-real-time-bidding-rtb/

Foreign Art:
UMEDA SHIGETO.  “ON-LINE ADVERTISEMENT DISTRIBUTION SYSTEM.” (JP 2014/102663 A)
NOGUCHI KO et al. “ADVERTISEMENT DISTRIBUTION METHOD, ADVERTISEMENT SERVER, ADVERTISEMENT DISTRIBUTION SYSTEM AND PROGRAM.” (JP 2014/146274 A)












THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).





Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)